Sir, on behalf of my President, His Excellency Ngwazi Dr. H. Karauzu Banda, the Government and the people of the Republic of Malawi, and on my own behalf, it is with great pleasure that I congratulate Ambassador de Pinies on his election to the presidency of the fortieth session of the United Nations General Assembly. I am convinced that his professional qualities, backed by years of diplomatic experience, uniquely qualify him for the high office of President of the fortieth session of the General Assembly. My delegation is confident that, under his guidance, the General Assembly will be able to complete its work efficiently and successfully.
I should also like to pay my country's tribute to youE predecessor, His Excellency Me. John Paul Firoino Lusaka, Ambassador and Permanent Representative of the Republic of Zambia to the United Nations, for the able manner, wisdom and unparalleled diplomatic skills with which he presided over the thirty-ninth session of the General Assembly. I wish him well and the best for the future.
On behalf of the Government and the people of the Republic of Malawi I convey to the Government and the people of Mexico our heartfelt sympathy for the loss of life and property they suffered as a result of the recent devastating earthquakes which hit that country.
The Secretary-General of the United Nations, His Excellency Mr. Javier Perez de Cuellar, deserves special commendation for his efforts to bring peace to war-torn regions and for his personal mediation efforts, notably in the Iran-Iraq war and in Cyprus.
The fortieth session of the General Assembly should be considered as the most important and unique session since the Organization's inception. This session of the General Assembly will go into the annals of history as one of the most important events. It is important because the world body is commemorating the fortieth anniversary of its existence. During those four decades the United Nations has made it possible for the world in general to enjoy the longest period of peace without another global war of the magnitude that was witnessed during the two world wars. This long period of peace and tranquility is attributed to the untiring efforts of the world body, without whose intervention the world would have once again experienced another ghastly, savage and destructive war employing the most modern weapons of destruction.
The world body was founded to maintain international peace and security based cm the community of interests and concerted international endeavors to avoid a third world war. Thus the founding fathers were determined to prevent another
global war, to save succeeding generations from the scourge of war which had twice brought untold loss and suffering to mankind and to uphold the fundamental right of each person to live a free life and to enjoy the protection of the law in his or her country.
My delegation is aware that the maintenance of international peace and security is a complex and multi-faceted goal that impinges upon many different areas of human activity. In the quest to achieve international peace and security the nations of the world solemnly undertook to be tolerant of each other and to live as good neighbors, thereby affording the peoples of the world a happier life.
The States Members of the United Nations have conferred upon the Security Council, one of the principal organs of the world body, primary responsibility for the maintenance of international peace and security. The Charter empowers the Security Council to deploy combat armed forces supplied by Member States to restore and maintain international peace and security.
On many occasions the United Nations has been called upon to prevent dangerous and volatile situations from assuming proportions likely to start conventional wars. Despite many handicaps, setbacks, frustrations and lack of co-operation from Member States, the United Nations has continued to play an important role as a peace-making and peace-keeping Organization.
While my delegation appreciates the role the United Nations plays in the maintenance of international peace and security, including through the Security Council, we are gravely concerned by the manner in which some States Members often freely, blatantly and flagrantly violate the decisions made and resolutions adopted by the United Nations. In order to enable the Security Council to implement its decisions and resolutions, all States Members have an obligation to render the Security Council their maximum co-operation.
During the entire period of its existence the United Nations has adopted many resolutions on major issues, but implementing those resolutions has proved difficult, if not outright impossible, because of lack of political will on the part of Member States. Sometimes we have blamed the veto power exercised by the five permanent members of the Security Council as being responsible for rendering United Nations decisions and resolutions powerless and ineffective. Permit me to mention that it does not necessarily follow that majority resolutions and decisions are always practical. In this regard, use of the veto could be considered as positive.
Through the United Nations States Members are afforded the opportunity to meet, to hold frank, construction discussions and to share views on problem-solving. I believe that over the years the United Nations has made great and significant contributions towards world peace and prosperity. Through its various specialized agencies the United Nations has served as a catalyst in stimulating and promoting action elsewhere. The world's socio-economic sectors have undergone profound changes and have now become interdependent. This interdependence, added to the complexities of the problem, leads at times to intense differences of views among the various groups of countries. But at the same time, they have underlined the mutuality of interests and the need for understanding and co-operation. We should therefore best commemorate the fortieth session by affirming the common desire of all Member States to continue to make sustained efforts to raise the standard of living in all countries. This is, in essence, the raison d'etre of the specialized agencies.
I should like to pay special tribute to the Secretary-General and to all those countries that have, in one way or another, assisted the countries of sub-Saharan Africa. The countries of that region have been severely affected by acute food shortages as a result of unprecedented prolonged drought, accelerating
desertification, floods and adverse climatic conditions, as well as other natural disasters. Despite its great size, diversity and enormous economic potential, Africa still remains the least developed of all the continents. However, in accordance with the provisions of the Lagos Plan of Action, African countries have individually and collectively recognized the need to achieve self-sufficiency in food production and supply, collective self-reliance and sustained development. The efforts of the international community with regard to food grants, emergency-relief operations and related foreign aid are welcome and commendable, although they constitute temporary solutions to Africa's food crisis.
What Africa requires is financial and technical assistance to enable the continent to improve its agriculture, train its agricultural personnel, conduct more research to improve crop yield, adopt modern methods of farming and move away from subsistence farming.
If I may be permitted to digress a little, I should like to speak briefly about my own country. As the General Assembly may be aware, Malawi is predominantly an agricultural country with no minerals that can be exploited economically or commercially. However, I am pleased to inform this Assembly that we are self-sufficient in food production and our economy is largely based on agriculture and agro-based light industries. Malawi's self-sufficiency in food production and modest economic progress have been achieved because of the people's positive response to our leader's constant call for hard work in the fields and the peace and political stability prevailing in the country. The primary goal of Malawis development policies is to continue to raise and improve the standard of living of the entire population, especially those in the rural areas, who constitute 90 per cent of the country's population.
The agricultural production derives principally from two sub-sectors, notably, small holder farming on customary land and estate or commercial farming on leasehold land. Small holder farming takes up about 70 per cent of the country's cultivable land area, while commercial farming covers only 5 per cent. The main role of the small holder sub-sector is to produce sufficient food crops for local consumption while the surplus is sold. The smallholders also produce cash crops for export and for local agro-based light industries. On the other hand, the estate sub-sector is the major foreign exchange earner, exporting tobacco, sugar, tea, tung oil, coffee and macadamia nuts.
The critical economic situation prevailing in Africa and in many developing countries calls for immediate attention. It is a matter of deep concern to my delegation that four decades after the end of the war the just demand of developing countries for the eradication of economic backwardness, domination and exploitation and for the achievement of equitable development and progress has remained largely unfulfilled. Despite their best efforts, the pace of development has been seriously set back in many developing countries and, indeed, reversed in the least developed and poorest among the poor, where deprivation and abject poverty remain the daily plight of hundreds of millions of people. This is why we have been appealing for the establishment of a new international economic order.
In his address to the Economic and Social Council last year, the Secretary-General warned the world in the following words:
"The economic survival of many countries in Africa is now at stake. Unless the international community responds urgently and adequately, the consequences for Africa will be very serious. But the consequences will be equally serious for the world as a whole."
My delegation would therefore like to take this opportunity to appeal to the developed and industrialized nations to provide the developing countries with more technical and financial assistance to enable them to overhaul and revamp their economies, which have been seriously hit as a result of high interest rates, indebtedness and low prices for their export commodities, coupled with the generally worsening economic climate. We appeal to the developed countries to consider the developing countries as partners in progress, because their development and well-being are closely linked with the development and well-being of the developing countries. It would, indeed, be a most welcome humanitarian gesture if the lending countries were to consider the possibility of converting official loans and development aid into grants in order to alleviate the economic burden of the low-income countries. We further appeal to all potential and traditional donors for more assistance to Africa. We believe that the world community is capable of rendering generous assistance to Africa, which is ravaged by food shortages, financial hardships, balance-of-payments problems, drought, hunger, desertification and acute transport problems.
I should like now to say something about matters affecting our region. I refer specifically to the political situation currently prevailing in southern Africa. Our region is yearning for peace. We are aware that there exists a close relationship between peace and development and that these two elements are not mutually exclusive and cannot be pursued in isolation one from the other. Indeed, progress in the achievement of one facilitates the achievement of the other and vice versa. The interrelationship between peace and development is particularly crucial and relevant in the circumstances currently prevailing in our region.
My delegation is obviously concerned over the unresolved political impasse in Namibia. While the process of decolonization has reached its final and most decisive phase, we note with great concern that the people of Namibia have not as yet attained their rightful independence. The war that is raging in that part of our region has claimed, and continues to claim, many innocent lives on both sides, and in the process property worth millions of dollars has been destroyed. The Government of Malawi firmly supports the call for independence and self-determination for Namibia and fervently believes that the only viable solution to the problem is through the full implementation of Security Council resolution 435 (1978). The independence of Namibia should not be linked to any extraneous issues which are outside the ambit and framework of the provisions of Security Council resolution 435 (1978).
Any deliberate action or move aimed at undermining and concentrating attempts at finding a peaceful and lasting solution to the Namibian problems not be
accepted by any of the peace-loving nations.
My delegation welcomes any moves in our region that are geared towards the achievement of peace and peaceful solutions to our problems. The importance of peaceful coexistence cannot be over-emphasized. Indeed, hostilities between
neighboring countries should not be encouraged. We believe that through co-operation a new epoch of peace and security could be ushered into our region.
I believe that the problems facing our region can best be solved through the policy of contact and dialog. At the assent, we are concerned about the apparent failure to find a just and lasting solution to the problems facing our region. My Government does not believe in the use of force or violence in solving problems and disputes. Equally, we do not subscribe to the policy of isolation and boycott.
The General Assembly is aware that the international community is now pressing for disinvestment and mandatory sanctions in order to bring about chancy and meaningful political reforms in South Africa.
I strongly appeal to the proponents of this philosophy to reconsider the matter on the grounds that economic sanctions are bound to be detrimental and are bound to cause sure hardships to the majority of black people than to the minority white population. Indeed, as South Africa has itself predicted, the economic repercussions and reverberative effects would also adversely affect the neighboring countries.
With regard to conflict areas in the Middle East, Asia and South-East Asia, we appeal to the Secretary-General to continue to use his good offices in order to find just and lasting solutions which would be acceptable to the parties involved. I believe that negotiated settlements in these regions should be speedily pursued because international peace is the concern of my Government. In this connection, I would like to take the liberty to applaud the efforts undertaken by several peace-loving nations in the search for durable peace in these regions. My delegation believes that the total and unconditional withdrawal of all foreign troops from these regions would certainly enhance the chances of finding durable and just solutions to the problems. I would like the peoples of these regions to be afforded the opportunity to choose their own leaders and to determine their own destiny without foreign interference and intervention in their internal affairs.
The question of Cyprus also deserves mention by my delegation. My delegation calls for the total withdrawal of all foreign troops from Cyprus. We would like to see peace prevail Cyprus, and this could best be achieved if the two communities were afforded, without foreign intervention, the opportunity to hold further inter-communal and proximity talks. In this regard, we believe that a solution acceptable to both communities might be worked out.
My delegation would like to point out that there is a close dynamic interrelationship between peace and international security and disarmament. I am, therefore, calling for effective measures to halt the arms race, in particular the nuclear arms race. I equally support all efforts, bilateral and multilateral, aimed at genuine nuclear disarmament and arms limitation. My delegation's concern is in respect of the probability of unleashing a nuclear war which would be extremely catastrophic. Huge sums of money are spent on nuclear weapons, and I appeal to the developed nations to channel these funds to other developmental activities in the developing countries in order to improve the health, education, nutritional status, and the general standard of living of their peoples.
May I be permitted to reiterate once more my Government's belief in the policy and philosophy of contact and dialog as the only practical way of solving most of the world's political problems and conflicts. Therefore, Malawi believes passionately in the noble ideals for which the United Nations stands, which are world peace, international security, and justice. These fundamental ideals could be realized through peaceful discussions among nations and not through threats, violence or war.
During the last 40 years of its existence, the United Nations has done commendable work in the promotion and maintenance of international peace, and I appeal to all the members of this Assembly to rededicate themselves to the noble principles and purposes of the Charter and to support effectively our Organization.
Finally, may I be permitted to assure the General Assembly that the constructive efforts of our Organization, in its search for peace, security and justice, will always enjoy the full support of the Government of the Republic of Malawi.
